Citation Nr: 0126007	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

(The issue of whether a September 18, 1961 decision, in which 
the Board of Veterans' Appeals denied restoration of a grant 
of service connection for psychoneurosis, anxiety state, 
involves clear and unmistakable error, is addressed in a 
separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1943.  His claim comes before the Board of Veterans' Appeals 
(Board of BVA) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO). 


REMAND

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a nervous disorder.  
Additional action by the RO is necessary before the Board can 
proceed in reviewing the veteran's claim.

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA or 
amended regulations.  A Remand is thus necessary so that the 
RO can undertake such action.  

For instance, the RO should attempt to obtain all outstanding 
medical records that are pertinent to the veteran's claim.  
The VCAA provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In this case, in a letter dated April 1999, the 
veteran's private physician, A. P. Martinez, M.D., wrote that 
he had been treating the veteran's nerves and anxiety for 22 
years.  However, records of this treatment are not presently 
in the claims file. 

In addition, the VA's duty to assist includes providing the 
claimant a medical examination or obtaining a medical opinion 
when the totality of the evidence establishes that the 
claimant has a current disability that may be associated with 
his period of active service and there is insufficient 
medical evidence of record for the VA to decide the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  At this juncture, 
there is insufficient medical evidence in the claims file to 
decide the veteran's claim.  The RO afforded the veteran VA 
psychiatric examinations prior to and in 1953, but during 
these examinations, the VA examiners did not discuss the 
etiology of the veteran's psychiatric disorder.  Such a 
medical opinion is necessary in this case because the record 
is unclear regarding whether the veteran has a psychiatric 
disorder that preexisted service and was aggravated therein.  
Based on the foregoing, on Remand, the RO should provide the 
veteran an additional, more comprehensive VA examination, 
during which a VA examiner can determine definitively whether 
any psychiatric disorder that is shown to exist preexisted 
the veteran's period of active service and was aggravated 
therein.  

Finally, because this claim is being remanded for another 
purpose, on Remand, the veteran should be given an 
opportunity to identify and authorize the release of all 
other pertinent, outstanding evidence that has not yet been 
secured and to present further argument in support of his 
claim. 

This case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to identify and authorize the 
release of all pertinent medical evidence 
that has not yet been secured.  

2.  After obtaining any necessary 
authorization from the veteran, the RO 
should secure and associate with the 
claims file all outstanding medical 
evidence identified by the veteran, 
including records of the veteran's 
treatment by Dr. Martinez.  

3.  In addition, the RO should afford the 
veteran a VA examination by an 
appropriate specialist for the purpose of 
determining the etiology of the veteran's 
psychiatric disorder.  The RO should 
provide the examiner with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examination.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should: 
(1) diagnose any psychiatric disorder 
shown to exist; and (2) opine whether the 
disorder was at least as likely as not 
incurred in or aggravated by service.  If 
the examiner finds that the disorder was 
aggravated (increased in severity) in 
service, he or she should indicate 
whether the aggravation was due to the 
natural progression of the disorder.  The 
examiner should provide the rationale on 
which his or her opinion is based. 

4.  The RO should then review the 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.   

5.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

6.  Lastly, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the decision is 
adverse to the veteran, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
claim.  The veteran is free to submit any additional evidence 
and argument he desires to have considered in connection with 
his current appeal; however, no action is required until he 
is otherwise notified.  Kutscherousky v. West, 12 Vet. App. 
369, 373 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




